IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





NO. AP-75,651


EX PARTE GORDON BROWN, Applicant





ON APPLICATION FOR A WRIT OF HABEAS CORPUS
CAUSE NO. 114-1130-00 IN THE 114th DISTRICT COURT

FROM SMITH COUNTY



 Per curiam.

O P I N I O N


	Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the
clerk of the trial court transmitted to this Court this application for a writ of habeas corpus.  Ex parte
Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967).  Applicant was convicted of aggravated
robbery and sentenced to thirty years' imprisonment.  Applicant's appeal was dismissed for want of
jurisdiction.  Brown v. State, No. 12-01-00029-CR (Tex. App.-Tyler, March 28, 2001, no pet.).
	Applicant contends, inter alia, that he was deprived of his right to a direct appeal in this
cause. 
	The record reflects that Applicant was deprived of his right to a direct appeal through no fault
of his own.  We find, therefore, that Applicant is entitled to the opportunity to file an out-of-time
appeal of the judgment of conviction in Cause No. 114-1130-00 from the 114-1130-00 Judicial
District Court of Smith County.  Applicant is ordered returned to that time at which he may give a
written notice of appeal so that he may then, with the aid of counsel, obtain a meaningful appeal. 
All time limits shall be calculated as if the sentence had been imposed on the date on which the
mandate of this Court issues.  We hold that, should Applicant desire to prosecute an appeal, he must
take affirmative steps to file a written notice of appeal in the trial court within 30 days after the
mandate of this Court issues. 
	All other claims are dismissed.  Ex parte Torres, 943 S.W.2d 469 (Tex. Crim. App. 1997).

Delivered: April 4, 2007
Do Not Publish